Case 20-43597     Doc 1400    Filed 12/11/20 Entered 12/11/20 12:40:04            Main Document
                                         Pg 1 of 7



                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION


      In re:
                                                    Chapter 11

                                                    Case No. 20-43597-399
      BRIGGS & STRATTON
      CORPORATION, et al.,                          (Jointly Administered)

                             Debtors.
                                                    Related Doc. 1226


             ORACLE’S LIMITED OBJECTION TO AND RESERVATION OF RIGHTS
           REGARDING AMENDED JOINT CHAPTER 11 PLAN OF BRIGGS & STRATTON
                     CORPORATION AND ITS AFFILIATED DEBTORS
               Oracle America, Inc., successor in interest to Endeca and Sun MicroSystems, Inc.
      (“Oracle”), a creditor and contract counter-party in the above-captioned jointly administered
      Chapter 11 cases, submits this Limited Objection and Reservation of Rights (the “Rights
      Reservation”) regarding the Amended Joint Chapter 11 Plan of Briggs & Stratton Corporation
      and Its Affiliated Debtors [Dkt. No. 1226] (“Plan”), filed by Briggs & Stratton Corporation, et al.

      (“Debtors”).
      I.       INTRODUCTION
               Through the Plan, the Debtors seek Bankruptcy Court authority to assume by default a
      limited category of executory contracts, while rejecting all other types of contracts via deemed
      rejection language. The contracts singled out for this assumption by default language in the Plan
      are those characterized as intellectual property contracts and licenses.   The Plan’s Section 8.4,
      discussed more fully below, effectively creates, by default, deemed assumption treatment for
      intellectual property agreements, despite the fact that the Plan otherwise provides that executory
      contracts will be deemed rejected by default, unless otherwise specifically assumed or assigned.
      This language creates uncertainty for intellectual property contract counterparties such as Oracle,
      which have been negotiating with Debtors to obtain clarity about contract designations and cure
      BN 42883675v1                                  -1-
Case 20-43597        Doc 1400       Filed 12/11/20 Entered 12/11/20 12:40:04                   Main Document
                                               Pg 2 of 7


      amounts for specified agreements.
                 As of the date of filing this Rights Reservation it is unclear whether any Oracle contracts
      will be assumed through the Plan.               Oracle currently has pending objections (“Oracle Sale
      Objections”) to both the Debtors’ Motion Authorizing (A) Sale of Debtors’ Assets and Equity
      Interests Free and Clear of Liens, Claims, Interests, and Encumbrances and (B) Assumption and
      Assignment of Executory Contracts and Unexpired Leases; and (C) Granting Related Relief
      (“Sale Motion”) [Dkt No. 833] and the Fifth Amended Notice of Cure Costs and Proposed
      Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection With
      Sale [Docket No. 1361] (“Fifth Assignment Notice”). As noted in Oracle’s objection to the Fifth
      Assignment Notice, Oracle has been in communication with the Debtors at length in order to
      resolve certain issues raised in the Oracle Sale Objections, including contract descriptions and
      cure.      As of the date of filing this Right Reservation, the Oracle Sale Objections remain
      unresolved1 and no final decisions regarding assumption and assignment have been made.
                 If the Debtors ultimately decide not to assume and assign Oracle’s agreements, they
      nonetheless arguably could be deemed assumed by default pursuant to Section 8.4 of the Plan.
      However, because Oracle’s agreements are, or pertain to, one or more licenses of intellectual

      property, they may not be assumed absent Oracle’s consent and payment of the correct cure
      amount. Debtors also must provide adequate assurance.
                 Therefore, Oracle requests that the Court deny confirmation of the Plan, to the extent it

      seeks to authorize the Debtors to assume one or more Oracle agreements in the absence of
      Oracle’s prior consent.
      II.        FACTUAL BACKGROUND
                 The above captioned case was filed on July 20, 2020 (“Petition Date”) and an order
      directing joint administration was entered shortly thereafter. The Debtors continue to operate as
      debtors in possession.
                 Oracle is a licensor of computer software and provides software related products,
      technical support, maintenance, educational materials, and programs, as well as cloud-based

      1
          The hearing on the Oracle Sale Objections has been continued to December 16, 2020.
                                                               -2-
Case 20-43597    Doc 1400       Filed 12/11/20 Entered 12/11/20 12:40:04                 Main Document
                                           Pg 3 of 7


      services, which Oracle often customizes to meet the customer’s specific needs. Prior to the
      Petition Date, Oracle and the Debtors entered into various agreements including those for Endeca
      and Sun/MySQL subscription licenses and products (“Oracle Agreements”).
             On November 9, 2020, the Debtors filed their Plan, which provides for the deemed
      rejection of all executory contracts upon the Effective Date, other than those specifically assumed
      or assumed and assigned. The Plan’s language states:
             As of and subject to the occurrence of the Effective Date, all executory contracts and
             unexpired leases to which any of the Debtors are parties shall be deemed rejected, unless
             such contract or lease (i) was previously assumed or rejected by the Debtors pursuant to an
             order of the Bankruptcy Court; (ii) previously expired or terminated pursuant to its own
             terms or by agreement of the parties thereto; (iii) is the subject of a motion to assume filed
             by the Debtors on or before the Confirmation Date; (iv) is by and between the Debtors and
             the Purchaser; (v) is identified on the Assumption Schedule; or (vi) is identified in Section
             8.3 of the Plan.
      See, Plan @ Section 8.1.
             On December 4, 2020, the Debtors filed a Notice of Filing of Plan Supplement in
      Connection With Amended Joint Chapter 11 Plan of Briggs & Stratton Corporation and Its
      Affiliated Debtors [Dkt. No. 1369] (“Plan Supplement”). Attached as Exhibit C to the Plan
      Supplement is a list of contracts to be assumed through the Plan. No Oracle contracts are
      identified. However, Section 8.4 of the Plan appears to assume all intellectual property licenses
      and agreements, regardless of whether they are identified in the Plan Supplement. This could
      potentially sweep in all of the Oracle Agreements, despite the pending Oracle Sale Objections. In
      relevant part, Section 8.4 of the Plan states as follows:


             Notwithstanding anything to the contrary in the Plan, the Plan Supplement, the
             Confirmation Order, any other order of the Bankruptcy Court, any bar date notice, any
             claim objection, or any other document related to any of the foregoing, all intellectual
             property contracts, licenses, royalties, or other similar agreements to which the Debtors
             have any rights or obligations in effect as of the date of the Confirmation Order shall be
             deemed and treated as executory contracts pursuant to the Plan and shall be assumed by
             the Debtors and the Wind-Down Estates and shall continue in full force and effect unless
             any such intellectual property contract, license, royalty, or other similar agreement
             otherwise is specifically rejected pursuant to a separate order of the Bankruptcy Court or
             is the subject of a separate rejection motion filed by the Debtors in accordance with
             Section 8.1 of the Plan. Unless otherwise noted hereunder, all intellectual property
             contracts, licenses, royalties, or other similar agreements shall vest in the Wind-Down
             Estates, and the Wind-Down Estates may take all actions as may be necessary or
             appropriate to ensure such vesting as contemplated herein.
                                                          -3-
Case 20-43597     Doc 1400     Filed 12/11/20 Entered 12/11/20 12:40:04            Main Document
                                          Pg 4 of 7


      See, Plan @ Section 8.4.
             Since the Oracle Sale Objections remain unresolved, Oracle wishes to guard against the
      possibility that purely by operation of the Plan’s Section 8.4, the Oracle Agreements are assumed
      by default, potentially in the absence of either payment of the cure or Oracle’s prior consent. For
      many of the same reasons set forth in the Oracle Sale Objections, incorporated here by this
      reference to preclude the need for another fulsome reiteration of the legal basis for Oracle’s
      concerns, Oracle objects to the default assumption of the Oracle Agreements, whether under the
      Plan’s Section 8.4 or any other provision.
      III.   ARGUMENT

             A.      The Debtors May Not Assume The Oracle Agreements Absent Oracle’s
                     Consent Because The Oracle Agreements Pertain To One Or More Licenses
                     Of Intellectual Property.
             Section 365(c) of the Bankruptcy Code provides, in relevant part:

                     The trustee may not assume or assign any executory contract ... of
                     the debtor ... if (1)(A) applicable law excuses a party, other than the
                     debtor, to such contract or lease from accepting performance from
                     or rendering performance to an entity other than the debtor ...,
                     whether or not such contract or lease prohibits or restricts
                     assignment of rights or delegation of duties; and (B) such party
                     does not consent to such assumption or assignment.
      11 U.S.C. § 365(c)
             Federal law makes non-exclusive copyright licenses non-assignable absent consent of the

      licensor. See In re Catapult Entertainment, Inc., 165 F.3d 747 (9th Cir. 1999), cert. dismissed,
      528 U.S. 924 (1999) (patent law renders non-exclusive patent licenses personal and non-
      assignable under Bankruptcy Code § 365(c)(1)); In re Sunterra Corp., 361 F.3d 257, 271 (4th Cir.
      2004) (holding that a debtor was statutorily barred by § 365(c)(1) from assuming a computer
      software license where contract counterparty did not consent to the assumption); see also In re
      Trump Entm't Resorts, Inc., 526 B.R. 116, 126 (Bankr. D. Del. 2015) (“Non-exclusive patent and
      copyright licenses create only personal and not property rights in the licensed intellectual property
      and so are not assignable.”); In re Rupari Holding Corp., 573 B.R. 111, 119 (Bankr. D. Del.
      2017) (holding that the debtor could not assume and assign a trademark license without the

                                                      -4-
Case 20-43597     Doc 1400     Filed 12/11/20 Entered 12/11/20 12:40:04             Main Document
                                          Pg 5 of 7


      consent of the non-debtor licensor).
             The Oracle Agreements are, or pertain to, non-exclusive licenses of copyrighted software.
       Therefore, the Debtors must obtain Oracle’s consent before assuming the Oracle Agreements. At
      this time, for the reasons discussed, Oracle does not consent to Debtors’ assumption of the Oracle
      Agreements.

             B.      Prior to Assuming the Oracle Agreements, The Debtors Must Cure All
                     Amounts Outstanding.
             Before assuming an executory contract, the Debtors must (1) cure (or provide adequate
      assurance of a prompt cure of) any defaults under the subject contracts, and (2) provide adequate
      assurance of future performance under the contract. 11 U.S.C. § 365(b)(1). Absent the foregoing,
      the executory contracts may not be assumed.
             Since the Oracle Sale Objections remain unresolved, it is unclear at this time whether the
      Oracle Agreements will be assumed. If the Debtors intend to assume the Oracle Agreements, all
      outstanding amounts in cure must be paid prior to assumption. Therefore, Oracle reserves its
      rights to be heard regarding the cure amount until after the contracts the Debtors seek to assume
      are identified with requisite specificity to allow Oracle to determine the correct cure.

             C.      The Debtors Have Not Provided Adequate Assurance.
             Section 365(b)(2) of the Bankruptcy Code also obligates the Debtors to provide adequate
      assurance of future performance under the contract before the executory contract can be assumed.
      In light of the Debtors’ failure to provide either adequate assurance of prompt payment of any
      cure amount that may be owed, or future performance under the contracts, Oracle is unable to
      determine whether Debtors have complied, or will comply, with all of the requirements of
      section 365(b) of the Bankruptcy Code. Accordingly, Oracle reserves its rights to be heard
      regarding all assumption and cure issues, whether arising under the Plan or via Oracle’s Sale
      Objections.




                                                       -5-
Case 20-43597      Doc 1400    Filed 12/11/20 Entered 12/11/20 12:40:04          Main Document
                                          Pg 6 of 7


      IV.       CONCLUSION
                For the reasons set forth above, Oracle respectfully requests that the Court deny
      confirmation of the Plan, solely to the extent it might be read to authorize the Debtors to assume
      the Oracle Agreements by default. Oracle reserves its right to be heard on all issues set forth
      herein.

                                                    SILVER LAKE GROUP, LTD.

                                                   /s/ Steven M. Wallace
      Dated: December 11, 2020
                                                   Steven M. Wallace - #35738
                                                   6 Ginger Creek Village Drive
                                                   Glen Carbon, Illinois 62034
                                                   Direct: (618) 692-5275
                                                   Fax: (888) 519-6010
                                                   Email: steve@silverlakelaw.com
                                                   Local Counsel for Creditor,
                                                   Oracle America, Inc
                                                   Shawn M. Christianson, Esq.
                                                   BUCHALTER, a Professional Corporation
                                                   55 Second Street, Suite 1700
                                                   San Francisco, California 94105-2126
                                                   Telephone: (415) 227-0900
                                                   Facsimile: (415) 227-0770
                                                   Deborah Miller, Esq.
                                                   Alice Miller, Esq.
                                                   ORACLE AMERICA, INC.
                                                   500 Oracle Parkway
                                                   Redwood City, California 94065
                                                   Telephone: (650) 506-5200
                                                   Facsimile: (650) 506-7114
                                                   Attorneys for Oracle America, Inc.




                                                     -6-
Case 20-43597   Doc 1400      Filed 12/11/20 Entered 12/11/20 12:40:04           Main Document
                                         Pg 7 of 7


                                      CERTIFICATE OF SERVICE

              The undersigned hereby certifies that a true and correct copy of the foregoing was filed
      electronically with the Court on December 11, 2020, served simultaneously upon all parties
      receiving service via the Court’s CM/ECF System and as listed on the Court’s Electronic Mail
      Notice List, and served by email (or US Mail in the event email addresses are unavailable) to the
      Notice Parties as contemplated in the Court’s Order (I) Approving Disclosure Statement; (II)
      Establishing Notice and Objection Procedures for Confirmation of Plan; (III) Approving
      Solicitation Packages and Procedures for Distribution Thereof; (IV) Approving the Form of
      Ballots and Establishing Procedures for Voting on the Plan; and (V) Granting Related Relief
      [Doc. 1233].



                                                           /s/ Steven M. Wallace
                                                           __________________________________
                                                           Steven M. Wallace - #35738
                                                           Silver Lake Group, Ltd.
                                                           6 Ginger Creek Village Drive
                                                           Glen Carbon, IL 62034
                                                           Direct: (618) 692-5275
                                                           Email: steve@silverlakelaw.com




                                                     -7-
